Citation Nr: 1334618	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  13-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.    

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The Veteran had active service from February 1952 to July 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina, wherein the RO denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The RO also denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU).  

In March 2012, the Veteran filed a notice of disagreement (NOD) and stated that he was appealing the RO's decision to deny his claims for service connection for bilateral hearing loss and tinnitus.  The RO issued a statement of the case (SOC), dated in January 2013.  In February 2013, the Veteran submitted a substantive appeal (VA Form 9).  He stated that he wanted to appeal the issues listed in the SOC, which consisted of his claims for service connection for bilateral hearing loss and tinnitus.  However, the Veteran also stated that he wanted to appeal his claim for a TDIU disability rating, which was not listed in the SOC.  In July 2013, the RO sent the Veteran a letter and notified him that because he had not filed a timely NOD to the February 2012 rating decision with respect to his claim for a TDIU disability rating, in compliance with 38 C.F.R. § 20.201, his appeal rights had expired regarding that claim and the decision had become final.  Therefore, in light of the foregoing, the issue of entitlement to a TDIU disability rating is not before the Board and will not be discussed in this decision.  See 38 C.F.R. §§ 20.200, 20.201 (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest during service or within one year thereafter; there is a preponderance of evidence against a nexus between a current diagnosis of bilateral hearing loss and any incident of service, to include in-service exposure to acoustic trauma.

2.  Tinnitus was not shown in service or for many years thereafter and is not related to active duty.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letter dated in September 2011 that was sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in September 2011 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the September 2011 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the February 2012 decision that is the subject of this appeal in its September 2011 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in September 2011), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.            

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA examinations in January 2012 and December 2012.  As explained further below, the December 2012 opinion has more probative value than the January 2012 opinion.  Nevertheless, both examinations were thorough in nature and adequate for the purposes of deciding these claims.  The examiners discussed the Veteran's in-service noise exposure.  They also both addressed the pertinent question of whether the Veteran's currently diagnosed bilateral hearing loss and tinnitus were related to his period of active service, and they provided rationales for their opinions.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 


II. Pertinent Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the Federal Circuit Court held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, supra, (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).

In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra. Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id.  (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus'' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology'"(emphasis added).  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required.").  Walker, supra. (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).

Sensorineural hearing loss is defined as a chronic disease in section 3.309(a).  Thus, the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service.

Sensorineural hearing loss is also eligible for presumptive service connection. Specifically, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for sensorineural hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  However, this presumption will be rebutted if there is affirmative evidence to the contrary. 38 C.F.R. § 3.307(d). 

The Veteran's tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, 38 C.F.R. § 3.303(b) does not apply and, as such, the Veteran is not permitted to show continuity of symptomatology since his service as an alternative means of etiologically linking his tinnitus to his military service.  See Walker, supra.  

For purposes of applying the laws administered by VA, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

It is also pertinent to note that the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.

Lay evidence nonetheless can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. at 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


III. Factual Background

The Veteran's DD Form 214, Report of Separation From the Armed Forces of the United States, shows that he had active service in the United States Navy from February 1952 to July 1955.  He served aboard the USS Lake Champlain.        

The Veteran's service treatment records are negative for any complaints or findings of hearing loss and/or tinnitus.  In April 1955, the Veteran underwent a separation examination.  At that time, in response to the question of whether he had ever had or if he currently had ear, nose, or throat trouble, the Veteran responded "yes."  He denied any running ears.  The Veteran's hearing was 15/15 bilaterally in whispered and spoken voice.  The Veteran's ears and eardrums were clinically evaluated as "normal."  The report is negative for any complaints or findings of hearing loss and/or tinnitus.

In July 2011, the Veteran filed initial claims for service connection for bilateral hearing loss and tinnitus.  He stated that during service, he served aboard the USS Lake Champlain which provided combat support during the Korean conflict.  The Veteran indicated that while he was on the ship, he was exposed to loud aircraft noises.  He noted that he was not issued any hearing protection.  According to the Veteran, he experienced "combat acoustic trauma, prodromal period (early onset) in his military service."  The Veteran reported that his tinnitus became more pronounced toward the end of his service and post-service.  In support of his claim, the Veteran also submitted an article from the Internet regarding the history of the USS Lake Champlain Aircraft Carrier.  In the article, it was noted that the USS Lake Champlain became the flagship for Carrier Task Force 77.  The Task Force arrived off the coast of Korea in June 1953 and her aircraft struck at North Korean targets until the truce was signed in July 1953.    

Private medical records, dated from December 1973 to November 2012, show that in February 1974, the Veteran was diagnosed with left chronic otitis media with cholesteatoma.  At that time, he underwent a left atticotomy, antrotomy, and Type III tympanoplasty.  The records include audiogram reports dated in December 1973, April 1974, August 1985, June 1987, March 1988, August 1997, March 2000, and February 2002.  The reports contain uninterpreted graphical representation of the Veteran's auditory threshold testing results.    

The private medical records also show that in August 1985, it was noted that the Veteran underwent a follow-up visit for his ears.  It was reported that an audiogram showed high frequency hearing loss.  The record also reflects that the Veteran  received intermittent treatment for ear drainage and cerumen removal.  In July 2001, the Veteran was treated for complaints of left eye pain.  It was noted that the Veteran had also returned for a follow-up visit for acute serous otitis media in the right ear.  He was taking antibiotics.  The pertinent diagnosis was acute serous otitis media of the right ear, resolved.  In October 2007, it was noted that the Veteran wore a hearing aid in his right ear.  In November 2007, the Veteran's problem list included disorders of the external ear, impacted cerumen; otitis media, adhesive; left cholesteatoma, unspecified; and sensorineural hearing loss.  

In January 2012, the Veteran underwent a VA audiological examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that the Veteran served in the United States Navy from 1952 to 1955 with noise exposure.  After service, he worked briefly in a cotton mill without hearing protection.  He then worked in another plant where "it was not loud."  The Veteran subsequently worked in the insurance business.  He denied recreation noise exposure.  The Veteran had a history of left mastoid surgery in 1974.  At present, he wore hearing aids.    

The audiological examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 45, 50, 75, 75, and 75 decibels, respectively, with a puretone average of 69 decibels.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 55, 80, 85, 90, and 90 decibels, with a puretone average of 86 decibels.  Speech discrimination percentages were 84 percent in the right ear and 66 percent in the left ear.  The examiner interpreted the results as showing bilateral hearing loss.  The Veteran was also diagnosed with tinnitus.  The examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of an event in military service.  According to the examiner, the rationale for his opinion was that the Veteran's whispered and spoken voice tests at entrance and exit were passed.  According to the examiner, the Veteran's current levels of hearing would not have allowed him to pass those tests.  The examiner further opined that it was less likely than not (less than 50 percent probability) that the Veteran's tinnitus was caused by or a result of military noise exposure.  In regard to a rationale, the examiner stated that there were no reports which suggested that the onset of the Veteran's tinnitus was during service.  According to the examiner, the Veteran's tinnitus was most likely related to his current hearing loss from aging and ear disease.     

In April 2012, the Veteran submitted a statement from his wife in support of his claims.  In the statement, the Veteran's wife indicated that for over 56 years, the Veteran's chronic complaint of his ringing in the ears had become part of their daily conversation.  She reported that the Veteran's bilateral hearing loss had significantly impacted their quality of life.  According to the Veteran's wife, she had noticed the gradual decrease in the Veteran's hearing immediately after the Korean War.  However, she stated that it was not until years later when he was examined by an ear doctor that it was confirmed that he had bilateral hearing loss.  

A VA audiological examination was conducted in December 2012.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that according to the Veteran, he had noticed the ringing in his ears for many years and was unsure of the exact onset or circumstances.  However, the examiner noted that his tinnitus was present at or near the time of his ear surgery or before.   

The audiological examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 45, 50, 75, 75, and 75 decibels, respectively, with a puretone average of 69 decibels.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 45, 80, 90, 85, and 90 decibels, with a puretone average of 86 decibels.  Speech discrimination percentages were 82 percent in the right ear and 64 percent in the left ear.  The examiner interpreted the results as showing bilateral hearing loss.  The Veteran was also diagnosed with tinnitus.  The examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of an event in military service.  According to the examiner, the rationale for his opinion was that the Veteran's entrance and separation examination reports showed normal whispered voice test results.  The Veteran's separation examination report did not indicate any complaint of hearing loss or tinnitus.  Medical records indicated a cholesteatoma history with mastoidectomy and middle ear reconstruction in the left ear in the mid to late 1970's.  The Veteran's military history was positive for noise exposure as he was in the Navy aboard an aircraft carrier on a flight line.  He was exposed to jet engine noise without hearing protection.  After his discharge, he worked in noisy settings such as at a textile mill and a finishing plant for approximately six years.  Audiologic records from December 1973 showed in the high frequency areas a slight loss of hearing in both ears, worse in the left ear with middle ear disease present in the left ear, with a low to mid frequency mostly conductive loss of hearing.  Whispered voice testing at entrance was not a reliable means of evaluating high frequency hearing status, although it did provide some information regarding the 500 to 2,000 Hz region of hearing and the Veteran would not have passed his whispered voice test with his current hearing loss.  Without pure tone threshold data at separation, it was difficult to ascertain the Veteran's hearing status in the high frequency domain commonly impacted by noise exposure.  Since there was a report of 6 years of occupational noise exposure post-military, the possibility that the hearing impairment was due to post-military noise was present.  Based on the lack of pure tone data at separation, passing whispered voice tests, occupational noise post-military of 6 years without hearing protection use, hearing testing in 1973 showing near normal hearing in the high frequency domain in both ears, and history of middle ear disease, the examiner stated that it was his opinion that the Veteran's current hearing loss was less likely as not caused by or related to an event in military service.  Etiology was likely a combination of post-military noise exposure, middle ear disease, and normal aging processes.  The literature did not support delayed onset hearing loss due to noise exposure.         

With respect to the Veteran's tinnitus, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's tinnitus was caused by or a result of military noise exposure.  In regard to a rationale, the examiner stated that onset was unknown, with history of cholesteatoma and mastoidectomy surgery in the left ear.  The Veteran had a history of military and occupational noise exposure.  There were no reports of any ear related complaints including hearing loss at separation.  Based on the unsure onset history of tinnitus, history of both military and occupational noise exposure, and middle ear disease, the examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The etiology was likely related to middle ear disease in combination with noise exposure.  The Veteran's report of six years in noisy factory settings post-military was a likely factor as noise exposure and tinnitus was well documented in the literature.  


IV. Analysis

The Veteran contends that his current hearing loss and tinnitus are the result of noise exposure during service, and that these disorders should therefore be service connected.  

The Veteran's April 1955 separation examination report shows that the Veteran's hearing was normal in whispered and spoken voice tests.  The report was also negative for any complaints or findings of hearing loss and/or tinnitus.  Although the Veteran noted that he had ear, nose, or throat trouble, there was no specific reporting of hearing loss and/or tinnitus.     

The first medical evidence of record that shows that the Veteran has bilateral hearing loss for VA purposes, and that he has a diagnosis of tinnitus, is in January 2012, over 57 years after his separation from the military.  In addition, the Board recognizes that in the December 2012 VA examination report, the examiner noted that audiologic records from December 1973 showed a slight loss of hearing in both ears in the high frequency areas.  Nevertheless, this showing of hearing loss is still 18 years after the Veteran's discharge.  With respect to negative evidence, the Court held that the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].

In this case, the Board finds that the preponderance of the evidence shows that the Veteran's hearing loss and tinnitus are not related to any event in service.

The Board acknowledges that the Veteran is competent to report that he has continued to experience hearing loss and tinnitus symptoms since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau, supra; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he was exposed to acoustic trauma in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge). Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).

It is within the Veteran's realm of personal knowledge whether he had exposure to loud noises in service, and has continued to experience hearing loss symptoms and ringing in his ears since that time.  Given that the Veteran served aboard the USS Lake Champlain, an aircraft carrier, it is reasonable to deduce that he would have been exposed to loud aircraft noises.  Accordingly, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with military service.  

As previously stated, the Veteran's tinnitus is not a "chronic disease" and, as such, the Veteran is not permitted to show continuity of symptomatology since his service as an alternative means of etiologically linking his tinnitus to his military service.  See Walker, supra.  Nevertheless, the Veteran's bilateral hearing loss is a "chronic disease and the Veteran maintains that he has experienced bilateral hearing loss since service.  However, the Board finds that his statements are not credible with respect to the onset and continuity of his hearing loss symptoms.  First, emphasis is placed on the multi-year gap between discharge from active duty (July 1955) and the first evidence of record of hearing loss (1973), over 18 years from the Veteran's discharge.  In addition, the first evidence of record that the Veteran had hearing loss for VA purposes is in January 2012, over 57 years after the Veteran's separation from the military.     

Second, the Veteran did not contend that his bilateral hearing loss started during service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of little probative value.  See Pond v. West, 12 Vet. App. 341 (1999)(although the Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, in light of the above, with respect to the onset of experiencing hearing loss, the probative value of the Veteran's lay assertions is diminished and the Board cannot rely on his statements.     

In this case, the Board acknowledges that the existence of the Veteran's currently diagnosed bilateral hearing loss is not in dispute.  The audiometric findings obtained from the January and December 2012 VA audiological examinations reflect the required thresholds for a finding of hearing impairment in both ears under 38 C.F.R. § 3.385.  In addition, the Veteran was diagnosed with tinnitus in both examinations.  However, what is missing in this case is medical evidence or a competent and credible opinion reflecting a nexus between the Veteran's currently diagnosed bilateral hearing loss and tinnitus, and active service or any incident of such service, to include exposure to acoustic trauma.  In the January 2012 VA audiological examination report, the examiner opined that the Veteran's currently diagnosed bilateral hearing loss and tinnitus were not related to his period of service, to include in-service noise exposure.  In regard to a rationale for the etiology of the Veteran's tinnitus, the examiner linked the Veteran's tinnitus to his bilateral hearing loss, aging, and prior ear disease.  The rationale for the examiner's opinion regarding the etiology of the Veteran's bilateral hearing loss was that the Veteran's hearing was normal for spoken and whispered tests upon discharge.  However, the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 155, 159.  Thus, the probative value of the examiner's opinion regarding the etiology of the Veteran's bilateral hearing loss is significantly lessened.

Nevertheless, the Board attaches significant probative value to the conclusions reached by the examiner in the December 2012 VA audiological examination.   The examiner specifically opined that that the Veteran's currently diagnosed bilateral hearing loss and tinnitus were not related to his period of service, to include in-service noise exposure.  This opinion was based upon a claim file review, questioning of the Veteran, and examination results.  In addition, the opinion is supported by a rationale.  Although the examiner noted that the Veteran passed his whispered and spoken voice tests upon his discharge, the examiner also indicated that the Veteran had occupational noise post-military of 6 years without hearing protection use.  The examiner further stated that the Veteran had a history of middle ear disease.  Thus, the examiner concluded that the etiology of the Veteran's bilateral hearing loss was likely a combination of post-military noise exposure, middle ear disease, and normal aging processes.  According to the examiner, the literature did not support delayed onset of hearing loss due to noise exposure.  In addition, with respect to the Veteran's tinnitus, the examiner indicated that the etiology was likely related to post-military noise exposure and middle ear disease.  The Veteran's report of six years in noisy factory settings post-military was a likely factor as noise exposure and tinnitus was well documented in the literature.  Thus, the probative value of the opinion from the December 2012 VA examiner is high as the examiner was fully informed of the Veteran's medical history, he provided fully articulated rationales, and the opinion was supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").    

The Veteran has provided no medical or audiological opinions supporting his claims.  The only evidence supporting the Veteran's claims is his own lay evidence that his currently diagnosed bilateral hearing loss and tinnitus are related to his in-service noise exposure.  The Board does not doubt that the Veteran had significant noise exposure in service, and this claims are not being denied on the basis of an absence of such noise exposure.  In addition, the Veteran is competent to attest that he has hearing loss and tinnitus, and to report when his disorders began.  However, the Veteran is not competent in this instance to opine that his bilateral hearing loss and tinnitus are related to his in-service noise exposure as that is a complex medical question that requires medical expertise and training.  Absent such credentials, the Veteran is unable to provide a competent opinion as to medical causation.  See 38 C.F.R. § 1.59(a)(2).  Here, the Veteran has no such training or credentials.  As a consequence, his lay opinion would be of no more than minimal probative value, even if found credible, and is very substantially outweighed by the December 2012 VA examiner's opinion because the examiner is a qualified medical professional who has the clear expertise to opine on the matters at issue in this case.

The Board recognizes that the evidence of record includes a lay statement from the Veteran's wife.  However, as a lay person, she is not competent in this instance to opine that the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to his in-service noise exposure because that is a complex medical question that requires medical expertise and training.  Absent such credentials, she is unable to provide a competent opinion as to medical causation.  See 38 C.F.R. § 1.59(a)(2).  Here, the Veteran's wife has no such training or credentials.  As a consequence, her lay opinion has little to no probative value.  

In sum, the Board finds the prolonged period without medical complaint and the detailed opinion from the VA examiner to substantially outweigh the recent lay statements from the Veteran that his bilateral hearing loss and tinnitus are related to his in-service noise exposure.  Accordingly, the Board finds the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, and they therefore must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine of 38 U.S.C.A. § 5107 (b) is not for application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.    

Entitlement to service connection for tinnitus is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


